Case 3:18-cv-01309-SMY Document 94 Filed 08/10/21 Page 1 of 4 Page ID #572




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRIAN A. TAPP, and                                )
DAVID P. HOFFMAN, #N02738                         )
                                                  )
                       Plaintiffs,                )
       vs.                                        )        Case No. 3:18-cv-01309-SMY
                                                  )
JESSICA D. STOVER, et al,                         )
                                                  )
                       Defendants.                )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

        This matter comes before the Court on Plaintiffs’ Motion for a Preliminary Injunction.

(Doc. 75). Plaintiffs seek an order that Defendant Rob Jeffreys have all 170 SDPs evaluated by

an independent evaluator who is not currently or previously associated with the Illinois Department

of Corrections (“IDOC”). Defendants filed a response opposing the motion (Doc. 80) and

Plaintiffs filed a supplement to their motion (Doc. 81).

                                        BACKGROUND

       Plaintiffs Brian A. Tapp and David P. Hoffman filed the instant lawsuit pursuant to 42

U.S.C. § 1983 alleging deprivations of their constitutional rights and challenging the

constitutionality of the Illinois Sexually Dangerous Persons Act (“SDP Act”). At the time the

Complaint was filed, both Plaintiffs were civil detainees classified as “sexually dangerous persons”

(“SDPs”) under the SDP Act and confined in the Big Muddy River Correctional Center Sexually

Dangerous Persons Program (“SDPP”). Following preliminary review of the Complaint under 28

U.S.C. § 1915A, Plaintiffs were allowed to proceed on the following claims:

        Count 1:       Defendants have violated Plaintiffs’ rights to receive treatment as
                       civilly committed sexually dangerous persons.


                                                 1
    Case 3:18-cv-01309-SMY Document 94 Filed 08/10/21 Page 2 of 4 Page ID #573




         Count 2:           Defendants have violated Plaintiffs’ rights to receive treatment for
                            their mental illnesses under the Fourteenth Amendment.

         Count 3:           Defendants Holt, Sullivan, and Baldwin violated Plaintiffs’ rights
                            under the Fourteenth Amendment by failing to adequately train or
                            supervise employees regarding the proper care and treatment for
                            SDP who are civilly committed due to mental disorders.

         Count 4:           Defendants have violated Plaintiffs’ liberty interests under the
                            Fourteenth Amendment by subjecting them to a severely punitive
                            environment.

         In their motion for preliminary injunction, Plaintiffs allege that discovery has revealed

deficiencies in Defendant Stover’s training and in the evaluation process for SDPs at Big Muddy.

They further allege that the methods being utilized in the SDP program lack professional judgment.

Because the evaluations are used to determine whether a SDP is ready for release, Plaintiffs seek

an independent evaluation for all the SDPs confined at Big Muddy by an individual who is not

currently or previously associated with the IDOC. 1

                                                   DISCUSSION
         A preliminary injunction is an “extraordinary and drastic remedy” for which there must be

a “clear showing” that a plaintiff is entitled to relief. Mazurek v. Armstrong, 520 U.S. 968, 972

(1997) (internal citation omitted). A party seeking a preliminary injunction must make a threshold

showing that: “(1) absent preliminary injunctive relief, he will suffer irreparable harm in the

interim prior to a final resolution; (2) there is no adequate remedy at law; and (3) he has a

reasonable likelihood of success on the merits.” Tully v. Okeson, 977 F.3d 608, 612-13 (7th Cir.

2020). If the movant makes this threshold showing, the court must consider the balance of harms

between the parties and the effect of granting or denying a preliminary injunction on the “public




1
  In the supplement to their motion, Plaintiffs allege that the SDPP is in a “constant state of insufficiency and crisis”
that jeopardizes the lives and liberty of all the SDPs (Doc. 81).


                                                            2
Case 3:18-cv-01309-SMY Document 94 Filed 08/10/21 Page 3 of 4 Page ID #574




interest.” Mays v. Dart, 974 F.3d 810, 818 (7th Cir. 2020).

       Mandatory preliminary injunctions – those “requiring an affirmative act by the defendant”

– are “ordinarily cautiously viewed and sparingly issued.” Mays v. Dart, 974 F.3d at 818.

Additionally, pursuant to the Prison Litigation Reform Act, a preliminary injunction must be

“narrowly drawn, extend no further than necessary to correct the harm… and be the least intrusive

means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2).

       Plaintiffs’ request seeks relief for individuals who are not parties to this litigation, and

therefore, exceeds the scope of the Complaint in this case. See Daniels v. Dumsdorff, No. 19-cv-

394-NJR, 2019 WL 3322344, at *1 (S.D. Ill. July 24, 2019) (injunctive relief is appropriate only

if it addresses a matter presented in the underlying suit and seeks relief of the same character

sought in the underlying suit). Therefore, the request for an independent evaluation for all 170

SDPs at Big Muddy will be denied. Further, since the filing of the motion, Plaintiff Tapp has been

released. Thus, the request will be denied as moot as it pertains to him. See Higgason v. Farley,

83 F.3d 807, 811 (7th Cir. 1996). This leaves the issue of whether Plaintiff Hoffman has made a

clear showing that he is entitled to the relief sought.

       Interim injunctive relief is only available if the plaintiff will suffer irreparable harm before

final judgment is entered. Roland Mach. Co., 749 F.2d at 386. “[H]arm is considered irreparable

if it ‘cannot be prevented or fully rectified by the final judgment after trial.’” Whitaker by Whitaker

v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ. , 858 F.3d 1034, 1045 (7th Cir. 2017). In the

Complaint, Hoffman seeks adequate treatment as a civilly committed sexually dangerous person.

In the motion for preliminary injunction, he indicates the irreparable harm he will suffer is the

continuing deprivation of his liberty. To the extent he is seeking an independent evaluation for

purposes of determining whether he should be released, the relief sought is outside the scope of



                                                   3
Case 3:18-cv-01309-SMY Document 94 Filed 08/10/21 Page 4 of 4 Page ID #575




the Complaint. He does not claim he will suffer any other irreparable harm absent injunctive relief.

       Additionally, Hoffman fails to make a sufficient showing of likelihood of success on the

merits of the claims asserted in the Complaint. A “possibility of success is not enough” and

“[n]either is a better than negligible chance.” Illinois Republican Party v. Pritzker, 973 F.3d 760,

762 (7th Cir. 2020) (internal citations omitted). Rather, “a strong showing” of a likelihood of

success on the merits “normally includes a demonstration of how the applicant proposes to prove

the key elements of its case.” Id. at 763. Here, Hoffman alleges only that “Plaintiffs believe they

have fair ground for litigation.”

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Preliminary Injunction (Doc. 75) is

DENIED.

       IT IS SO ORDERED.

       DATED: August 10, 2021

                                                     s/ Staci M. Yandle_____
                                                     STACI M. YANDLE
                                                     United States District Judge




                                                 4
